Order and judgment (one paper), Supreme Court, New York County, entered October 4, 1972, directing compliance with the petitioner-respondent’s subpoena, unanimously modified, on the law and the facts, without costs and without disbursements, to provide for the inspection and copying to take place at the office of the respondent-appellant in Nassau County. The change of situs 'is -on consent. The issue raised for the first time on this appeal of confidentiality, with reference to the items requested in paragraph 8 of the subpoena, based on the attorney-client privilege, is reserved, in the event it should arise, for consideration by the Justice presiding at Special Term during the course of the oral examination. No mass mailing being contemplated by the petitioner-respondent to all of the parties whose names will be revealed by the inspection, there is no need to consider that question at this time. The stay pending appeal is vacated. Concur — Stevens, P. J., Markewich, Kupferman, Tilzer and Capozzoli, JJ.